t c memo united_states tax_court marilyn eileen noz and gerald quentin maguire petitioners v commissioner of internal revenue respondent docket no filed date mikhail hitune collin glidewell frank agostino and reuben muller for petitioners eliezer klein for respondent memorandum findings_of_fact and opinion morrison judge on date the respondent the irs issued the petitioners marilyn eileen noz and gerald quentin maguire jr the petitioners a notice_of_deficiency for tax_year the notice disallowed dollar_figure in miscellaneous_itemized_deductions comprising dollar_figure in unreimbursed employee expense deductions and dollar_figure in other deductions the notice determined that the petitioners were liable for an income-tax deficiency of dollar_figure and a sec_6662 a accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether the petitioners are entitled to a dollar_figure deduction for unreimbursed employee_expenses whether deductions for maguire’s unreimbursed employee expenses--to the extent that they are otherwise allowed--must be reduced because they are allocable to income that was reported as excluded under sec_911 and whether the petitioners are liable for a sec_6662 accuracy-related_penalty the petitioners timely filed a petition disputing the irs’s determinations we have jurisdiction pursuant to sec_6214 to redetermine the deficiency and the penalty determined in the notice_of_deficiency see sec_6214 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the irs has conceded dollar_figure as a deduction for unreimbursed employee_expenses and dollar_figure as a miscellaneous itemized_deduction for other expenses findings_of_fact the parties have stipulated some facts and they are so found during the year in issue petitioner marilyn e noz noz resided in jackson heights new york and petitioner gerald q maguire jr maguire resided in stockholm sweden at all relevant times the petitioners were husband and wife the petitioners both university professors have been research collaborators for the last several decades since the 1970s the petitioners have jointly published numerous books chapters and articles sometimes they were the only authors sometimes they had coauthors in while both petitioners were employed as professors at educational institutions in new york they made a trip to sweden there they began a collaboration with sweden-based researchers that continued after the petitioners returned to new york in maguire accepted a full-time professorship in sweden at that time he moved to stockholm but continued to work with noz and other colleagues in the united_states noz remained in the united_states and continued to collaborate with maguire and other researchers in sweden during tax_year the petitioners were both employed as university professors maguire taught computer communications at the royal institute of technology in stockholm sweden he was expected to teach classes supervise student theses and conduct and publish his own research he is still a professor at the royal institute of technology from until her retirement from active teaching in 2009--a timespan that includes the year in issue in this case --noz was a professor of radiology at new york university school of medicine nyu in new york new york her duties at nyu included teaching supervising student research and overseeing the computer system at a 24-hour medical clinic like her husband she was expected to conduct and publish original research during the petitioners published one jointly-authored article enhancing the utility of prostascint spect scans for patient management which they coauthored with grace chung benjamin y lee j keith dewyngaert jay v doshi elissa l kramer antoinette d murphy-wolcott michael p zeleznik and noeun g kwak in they published two jointly-authored articles prone mammopet acquisition improves the ability to fuse mri and pet breast scans which they coauthored with linda moy fabio ponzo abby e deans antoinette d murphy-wolcott and elissa l kramer and improving specificity of breast mri using prone pet and fused mri and pet 3d volume datasets which they coauthored with linda moy fabio ponzo antoinette d murphy-wolcott abby e deans mary t kitazono laura travascio and elissa l kramer expenses attributable to maguire our determinations and findings_of_fact regarding the expenses of both petitioners are affected by a supplement to the stipulation of facts the supplemental stipulation and the original stipulation were executed by the parties on the day of trial the supplemental stipulation states petitioners provided proof that the expenses herein dispute were paid as discussed more extensively infra pp the supplemental stipulation means that an expense was paid_by the petitioners if the expense is considered within the class of expenses herein dispute the supplemental stipulation does not resolve other questions about the expenses such as their purpose in maguire made eight trips from stockholm to new york city maguire’s flights between stockholm and new york were all roundtrip flights originating from and returning to new york the record contains the dates and ticket costs for six of the eight trips 3the petitioners did not offer any explanation as to why maguire’s flights originated in new york rather than stockholm where he resided flight departed from new york city date date date date date date total return flight departed from stockholm date date date date date date cost of ticket dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure there is insufficient information in the record for us to determine the dates of maguire’s two other flights or the costs of those tickets while in new york maguire stayed with his wife at their jointly owned apartment in jackson heights during his time in new york maguire worked most days usually taking one day off per week for personal activities he divided his work time between the collaborative research he was conducting with noz and work related to royal-institute-of-technology projects that did not need to be conducted in new york there is no evidence as to how maguire allocated his work time between these two categories in addition to the trips between sweden and the united_states maguire traveled to chicago to attend the motorola visionary board meeting and to los angeles to do a site visit for the national science foundation the record suggests that he traveled to both destinations from sweden via new york we are unable to determine from the record when his trips to chicago and los angeles took place the duration of the trips or the cost of travel to those destinations in the course of these two trips he incurred some meal expenses of indeterminate amounts during maguire also incurred expenses of dollar_figure for internet service at his apartment in stockholm the parties separately stipulated the amount of maguire’s internet expenses maguire used his home internet service to correspond with noz regarding their joint academic research maguire’s employer the royal institute of technology did not require him to have internet access in his home during the petitioners collectively incurred dollar_figure in expenses for the purchase of computers and computer-related equipment including a cellular phone this fact is established by the supplemental stipulation considered in tandem with a statement in the irs’s brief the supplemental stipulation does not 4in n of the irs’s opening brief the irs states that the petitioners claimed as a deduction dollar_figure in expenses for the purchase of computers and computer- related equipment in context the irs’s references to computers and computer- related equipment included a cellular telephone in light of the statement in n of the irs’s opening brief the dollar_figure in expenses are expenses herein dispute as that term is used in the supplemental stipulation see infra pp therefore continued resolve which of the petitioners incurred which of the dollar_figure in expenses what items in particular were purchased the cost of any particular item or the purpose of any of the purchases an date letter from the petitioners to the irs entered into evidence as exhibit 3-j states that the petitioners made the following purchases during adobe acrobat professional software a laptop computer lcd flat-panel monitors headphones and a mouse switches cameras and audio headsets tools and safety equipment for repairing circuit boards a nokia e70 cellular phone a networking router gigabit switches and ethernet cards a usb portable memory stick and cables and other equipment for facilitating computer presentations the letter describes the items and how the items were used in conjunction with the petitioners’ employment on the basis of the letter the purchases of the above items were related to the petitioners’ business the petitioners also incurred an expense of an indeterminate amount in purchasing the items listed in the date letter this finding is supported by the record ie the letter and by the continued through the effect of the supplemental stipulation the petitioners are deemed to have paid dollar_figure for the purchase of computers and computer-related equipment including a cellular phone 5for example the letter states that the adobe acrobat professional software was used for preparing comments on manuscripts supplemental stipulation however neither the letter nor the supplemental stipulation reveals which items were purchased by maguire and which items were purchased by noz aside from the cellular phone which the record establishes was purchased by maguire the cost of any of these items the total cost of all of these items or when any item was purchased maguire did not request or receive reimbursement from the royal institute of technology for any of the expenses described in this part of the opinion ie expenses attributable to maguire this is because the royal institute of technology did not allocate any part of its budget to maguire’s research expenses for his work at the royal institute of technology in maguire was paid an annual salary of dollar_figure on their income-tax return the petitioners reported that dollar_figure of maguire’s salary was excluded pursuant to sec_911 which allows a u s citizen residing abroad to elect to exclude up to dollar_figure of foreign-earned income see sec_911 b d the dollar_figure reported as excluded pursuant to sec_911 was approximately of the dollar_figure salary maguire received from the royal institute of technology in in determining their u s income-tax liability the petitioners did not reduce 6maguire was paid in swedish kronor he received big_number kronor which converted to u s dollars is dollar_figure the amount of their unreimbursed employee expense deductions to account for expenses allocable to the portion of maguire’s salary that they reported was excluded from gross_income pursuant to sec_911 expenses attributable to noz noz made five trips to sweden in each lasting between and days noz’s flights between new york and stockholm were all roundtrip flights originating from and returning to new york the dates of noz’s five new york- stockholm trips are as follows flight departs from new york return flight departs from stockholm cost of ticket date date date date date total date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure while in stockholm noz stayed with maguire at their jointly owned apartment during her trips to sweden noz generally worked eight or nine hours per day five or six days per week she divided this work time between her collaboration with maguire and other swedish researchers and work related to her responsibilities at nyu that did not need to be conducted in sweden there is no evidence as to how noz allocated her work time between these two categories noz also engaged in some personal activities she was not reimbursed by nyu for her travel to sweden during noz attended two professional conferences one in san diego california and another in utrecht the netherlands the record does not reveal the dates of these trips their cost or whether noz incurred meal expenses during this travel the record suggests that noz’s travel to utrecht originated in sweden but does not reveal where her travel to san diego originated nyu reimbursed noz for dollar_figure of travel_expenses this dollar_figure amount covered the cost of her trip to san diego and a portion of the cost of her trip to utrecht also during noz incurred dollar_figure in costs for internet service at her residence in new york the parties separately stipulated the amount of noz’s internet expense she used the internet to correspond with maguire regarding their research collaboration and to monitor the computer system at a 24-hour medical clinic nyu did not require noz to have home internet service and she was not reimbursed by the university for her internet expenses 7the petitioners’ reply brief suggests that the overall cost of noz’s utrecht trip might have included some meal expenses but we are unable to verify this using the information in the record finally as noz testified during she purchased electronics equipment for use by her students as discussed infra p computers computer-related equipment and cellular telephones are listed_property see sec_274 sec_280f and v in order to deduct expenses for listed_property a taxpayer must satisfy strict substantiation requirements sec_274 had the petitioners proven that noz purchased equipment that was not listed_property this would be significant because the test for deducting nonlisted property is more permissive than the test for deducting listed_property however we do not consider noz to have purchased equipment other than listed_property her testimony conspicuously lacked any detail regarding the types of electronics equipment she purchased or the cost of that equipment furthermore the petitioners never argued that the equipment they purchased was nonlisted property on the basis of noz’s testimony we find that noz incurred costs of indeterminate amounts for the purchase of items that are listed_property the petitioners’ income-tax return the petitioners timely filed their joint income-tax return in preparing their return the petitioners consulted irs publications your federal_income_tax for individuals and miscellaneous deductions in particular the portions concerning research expenses of a college professor they did not seek professional tax_advice or tax preparation services on schedule a itemized_deductions of their return the petitioners claimed as a deduction dollar_figure in u nreimbursed employee_expenses and dollar_figure in o ther expenses on a form_2106 employee business_expenses which they attached to their return the petitioners reported that their total dollar_figure unreimbursed employee expense deduction comprised deductions for expenses in the following categories dollar_figure for travel dollar_figure for meals and dollar_figure for b usiness expenses not related to travel meals or entertainment the return does not state what particular expenses are included in each of these three general expense categories as will be explained later in the opinion during the petitioners incurred the following expenses that could potentially be characterized as travel_expenses the cost of flights between new york and stockholm the cost of maguire’s travel to chicago the cost of maguire’s travel to los angeles and the cost of noz’s travel to utrecht to the extent she was not reimbursed by nyu the petitioners provided documentation for flights between new york 8a notation on the petitioners’ return describes the dollar_figure item as expenses for merrill lynch and safety sic deposit box and stockholm all five of noz’s flights and six of maguire’s eight flights the total cost of which was dollar_figure this dollar_figure amount could account for a portion of the total dollar_figure the petitioners claimed as a deduction for travel_expenses the remaining dollar_figure conceivably comprises the cost of two of maguire’s new york-stockholm flights for which no documentation was provided the cost of maguire’s travel to chicago the cost of maguire’s travel to los angeles and that portion of noz’s costs for travel to utrecht for which she was not reimbursed by nyu the dollar_figure deduction the petitioners claimed for meal expenses corresponds to dollar_figure in expenses they claimed they incurred for meals consumed while traveling away from home as for the dollar_figure in expenses not related to travel meals or entertainment the irs concedes in its brief that the dollar_figure total comprised deductions the petitioners claimed for expenses in the following categories dollar_figure for professional dues and subscriptions dollar_figure for shipping charges dollar_figure for book 9a taxpayer may claim as a deduction only of meal expenses_incurred see sec_274 purchases dollar_figure for home internet service and dollar_figure for the purchase of computers and computer-related equipment including a cellular phonedollar_figure on date the irs issued the petitioners the statutory_notice_of_deficiency disallowing dollar_figure in miscellaneous_itemized_deductions this figure comprises dollar_figure in deductions for unreimbursed employee_expenses and dollar_figure in deductions for o ther expenses the irs determined that as a result of the disallowed deductions the petitioners were liable for a deficiency in tax of dollar_figure the irs also determined that the petitioners were liable for a sec_6662 accuracy-related_penalty of dollar_figure on date the petitioners timely filed a petition with the tax_court disputing the determinations of the irs 10the statement described in the text is that the dollar_figure deduction the petitioners claimed consisted of the five specific subclaims described in the text this statement as we interpret it is merely an acknowledgment that the petitioners claimed a deduction for these amounts and is not a concession that these amounts are allowable as deductions as described infra pp the irs concedes in a separate passage in its brief that the petitioners are entitled to deduct professional dues and subscriptions shipping charges and book purchase expenses but not home internet expenses or expenses_incurred for the purchase of computers computer- related equipment or a cellular phone supplemental stipulation of facts a trial was held in new york city on date on that day the parties filed a stipulation of facts we incorporate these stipulated facts in our findings_of_fact on the day of trial the parties also filed a supplement to the stipulation of facts as noted previously the supplemental stipulation states as follows petitioners provided proof that the expenses herein dispute were paid the term expenses herein dispute is ambiguous it is also unclear what evidence was included in the proof petitioners provided and what legal significance should be accorded the parties’ agreement that there is proof that the disputed expenses were paid neither party’s brief offers a position on those questions we cannot resolve the issues in this case without resolving the ambiguities in the supplemental stipulation resolving these ambiguities we construe the supplemental stipulation as follows during the petitioners incurred dollar_figure in expenses for travel we consider the dollar_figure in travel_expenses to be expenses herein dispute because that is the amount of the deduction for travel_expenses the petitioners claimed on their return and because the irs disputes the petitioners’ entitlement to a deduction for such expenses the nature of the travel is unresolved by the supplemental stipulation except that dollar_figure is attributable to specific flights between new york and stockholm flights by maguire flights by noz documentation of which is found in the stipulated exhibits during the petitioners incurred dollar_figure in expenses for meals consumed away from home we consider the dollar_figure in meal expenses to be expenses herein dispute because it is the amount of meal expenses the petitioners reported on their return11 and because the irs disputes the petitioners’ entitlement to a deduction for such expenses during the petitioners incurred dollar_figure in expenses for home internet service we consider the dollar_figure in home internet expenses to be expenses herein dispute because the parties stipulated that the petitioners claimed that amount as a deduction for home internet expenses on their return and because the irs disputes the petitioners’ entitlement to a deduction for such expenses during the petitioners incurred dollar_figure in expenses for the purchase of computers computer-related equipment and a cellular phone we consider the dollar_figure amount to be an expense herein 11the amount of the deduction attributable to those meal expenses was reduced pursuant to sec_274 to dollar_figure dispute because the irs stated in its brief that the petitioners claimed that amount as a deduction for computers and computer-related equipment including a cellular phone on their return and because the irs disputes the petitioners’ entitlement to a deduction for such expenses during the petitioners incurred an expense of indeterminate amount for the purchase of the computer computer-related equipment and cellular phone12 discussed in the date letter we consider the indeterminate cost of this equipment to be an expense herein dispute because the items described in the letter are all listed_property and the irs disputes the petitioners’ entitlement to a deduction for such expenses during noz incurred an expense of indeterminate amount for the purchase of electronics equipment we consider the 12the date letter does not describe the items listed in the letter as computers computer-related equipment and cellular phones this is our own term for these items therefore the fact that the irs’s brief used the same phrase in describing the dollar_figure in expenses that the petitioners deducted on their tax_return is not intended to suggest that the petitioners deducted all of the items described in the date letter on their return or that the date letter is an exhaustive description of all of the items included in the petitioners’ dollar_figure deduction for computers computer-related equipment and cellular phones indeterminate cost of this equipment to be an expense herein dispute because we found that the electronics equipment expenses are listed_property expenses and the irs disputes the petitioners’ entitlement to a deduction for such expenses neither party argues that the supplemental stipulation represents a concession by the irs that the petitioners were entitled under sec_162 to any deductions or that they substantiated their deductions in accordance with the requirements of section dollar_figure we do not construe the supplemental stipulation as such a concession i deficiencies in tax opinion in its notice_of_deficiency the irs disallowed dollar_figure in miscellaneous_itemized_deductions the petitioners claimed on schedule a of their income-tax return which comprised dollar_figure in deductions for unreimbursed employee_expenses and dollar_figure in other miscellaneous_itemized_deductions after issuing the notice the irs conceded that the petitioners were entitled to deduct the following indeed the parties had initially stipulated that petitioners had provided substantiation that the disputed expenses had been paid the parties then mutually agreed to withdraw that initial stipulation because they did not intend to stipulate that the petitioners had satisfied the strict substantiation requirements of sec_274 amounts dollar_figure in professional dues and subscriptions dollar_figure in shipping charges dollar_figure in book purchases and dollar_figure in other miscellaneous_itemized_deductions however the irs asserts that the petitioners are not entitled to deduct as unreimbursed employee_expenses dollar_figure for travel dollar_figure for meals dollar_figure for home internet service and dollar_figure for the purchase of computers computer-related equipment and a cellular phone the irs further asserts that to the extent any of the disputed deductions attributable to maguire are otherwise permissible the petitioners are prohibited by sec_911 from deducting amounts allocable to the portion of maguire’s salary excluded from gross_income under sec_911 we address each of these arguments in turn a burden_of_proof in deficiency proceedings before the tax_court the burden_of_proof generally rests with the taxpayer rule a sec_7491 shifts the burden_of_proof to the irs with respect to a given factual issue where a taxpayer introduces credible_evidence with respect to that issue meets all applicable substantiation requirements complies with all record-keeping requirements and cooperates with any reasonable requests for information sec_7491 116_tc_438 however because our conclusions are based on the preponderance_of_the_evidence allocation of the burden_of_proof is immaterial here see 110_tc_189 ndollar_figure b unreimbursed employee_expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses_incurred by the taxpayer in carrying_on_a_trade_or_business sec_162 an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 an expense is necessary if it is appropriate and helpful in the taxpayer’s business but it need not be absolutely essential 383_us_687 citing 290_us_111 whether an expense is deductible pursuant to sec_162 is a question of fact to be decided on the basis of all the relevant facts and circumstances 97_tc_613 citing 320_us_467 a trade_or_business includes performing services as an employee and thus an employee may deduct expenses that are ordinary and necessary to his or her employment see 79_tc_1 generally expenses_incurred by a university professor to engage in the teaching and research expected of the professor by the university are ordinary and necessary expenses see keating v commissioner tcmemo_1995_101 wl at citing revrul_63_275 c b however an employee expense is not ordinary and necessary if the taxpayer is entitled to reimbursement from his or her employer see 24_tc_21 as explained below we hold that of the dollar_figure of unreimbursed employee_expenses in dispute the allowable deduction is zero home internet expenses the parties stipulated that during the petitioners paid dollar_figure for home internet service at noz’s residence in new york and dollar_figure for home internet service at maguire’s residence in stockholm the parties further stipulated that the petitioners claimed the sum of these two amounts dollar_figure as a deduction on their income-tax return the irs contends that this amount is not deductible because the petitioners have not proven it is allowable under sec_162 or in the alternative because they have failed to substantiate the deduction pursuant to sec_274 see sec_274 imposing strict substantiation requirements on deductions for listed_property which includes computers and computer-related peripheral equipment 280f d a iv a taxpayer may deduct the cost of home internet service pursuant to sec_162 if the expense is ordinary and necessary in the taxpayer’s trade_or_business see fessey v commissioner tcmemo_2010_191 slip op pincite to the extent that the taxpayer’s home internet expense is attributable to nonbusiness use it constitutes a nondeductible personal_expense see sec_262 fessey v commissioner slip op pincite contrary to the contention of the irs home internet expenses are not subject_to the strict substantiation rules of sec_274 see bogue v commissioner tcmemo_2011_164 slip op pincite strict substantiation does not apply to utility expenses such as home internet service alami v commissioner tcmemo_2009_42 slip op pincite same under the cohan_rule if a taxpayer establishes that a deductible expense has been incurred but cannot establish the precise amount of the deductible expense the court should estimate the amount see 39_f2d_540 2d cir in making the estimate the court bears heavily against the taxpayer who failed to more precisely substantiate the deduction see id pincite the court will not estimate a deductible expense unless the taxpayer presents a sufficient evidentiary basis upon which an estimate can be made see 85_tc_731 the petitioners conduct academic research in collaboration with each other and other colleagues in other parts of the world they both testified credibly that home internet service was used in such collaborations furthermore the petitioners were not reimbursed by their employers for the costs of home internet service nor were they entitled to reimbursement for such costs therefore the petitioners have demonstrated that they incurred a deductible expense ie the portion of the home internet charges attributable to business use however the petitioners provided no evidence testimonial or otherwise regarding the percentage of internet use that was devoted to business purposes and the percentage of internet use that was devoted to personal purposes any estimate we might make regarding the deductible portion of the expense would be wholly arbitrary because we are unable to estimate the portion of internet use devoted to business purposes we hold that the petitioners are not entitled to a deduction for any of the costs incurred for home internet service during see 245_f2d_559 5th cir absent some evidence that the estimated amount was incurred for a deductible purpose allowing the deduction would constitute unguided largesse travel_expenses a taxpayer may claim a deduction for travel_expenses if such expenses are reasonable necessary and directly attributable to the taxpayer’s business sec_162 sec_1_162-2 income_tax regs if the trip is undertaken for both business and personal reasons travel_expenses are deductible only if the primary purpose of the trip is business see sec_1_162-2 income_tax regs whether the primary purpose of the trip is business or personal depends on all the facts and circumstances in particular the amount of time during the trip that the taxpayer devoted to business and personal activities sec_1_162-2 income_tax regs in addition to the requirements of sec_162 sec_274 provides that expenses attributable to travel including meals while traveling and certain property referred to as listed_property are not deductible unless the taxpayer substantiates the amount of the expense the time and place of the travel or use of the property and the business_purpose of the expenditure generally where a taxpayer can show that he or she incurred a deductible expense but cannot substantiate the precise amount the court should approximate the amount of the expense on the basis of the facts available in the record cohan v commissioner f 2d pincite however sec_274 supersedes this rule 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 contemplates that no deduction or credit shall be allowed a taxpayer on the basis of such approximations or unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs supra on their income-tax return the petitioners claimed as a deduction dollar_figure in travel_expenses it is unclear from the face of the return what items were included in the dollar_figure amount the petitioners assert they are entitled to deduct costs attributable to the following as travel_expenses roundtrip flights between new york and stockholm maguire’s travel to chicago maguire’s travel to los angeles and noz’s travel to utrecht to the extent she was not reimbursed by nyu the irs asserts the petitioners’ travel expense deductions are not ordinary and necessary business_expenses under sec_162 and were not substantiated in accordance with sec_274 we will first address flight expenses for the petitioners’ travel between new york and stockholm and then address the other travel_expenses a expenses for flights between new york and stockholm the petitioners’ travel between sweden and new york was motivated by both business and personal concerns we must therefore determine whether the primary motive for this travel was business or personal see sec_1_162-2 income_tax regs we find that the primary motive for the travel was personal first the fact that the petitioners are husband and wife strongly suggests a personal motive collectively the petitioners made trips to each other’s respective city of residence during during these trips the petitioners stayed at their jointly owned apartments in new york and stockholm the duration of the trips allowed the petitioners to spend a significant portion of the year together despite living in separate countriesdollar_figure second while abroad the petitioners did not work solely on their research collaboration which required foreign_travel some of their work time while traveling was devoted to work activities unrelated to their research collaboration that did not necessitate overseas travel third the petitioners did not offer any evidence testimonial or otherwise as to how they allocated their time between activities related to their research collaboration and other work activities fourth neither petitioner offered any details concerning the nature of their research collaboration the collaborative activities undertaken their research objectives or how the travel_expenses contributed to the accomplishment of these research objectives both petitioners testified that their travel allowed them to collaborate with each other and researchers at other institutions but they did not identify a single one of the other researchers by name nor did they identify a single meeting with another researcher that took place during any of their trips the 14because we cannot ascertain from the record the dates of all of maguire’s flights we cannot calculate exactly what portion of the year the petitioners spent in the same country petitioners have offered almost no evidence as to what they did during their trips abroad or how these trips facilitated the achievement of professional objectives thus it is difficult for us to conclude that the work requiring foreign_travel predominated over the work that did not require foreign_travel on the basis of the frequency of travel the personal relationship between the petitioners and the petitioners’ failure to offer any evidence beyond broad generalities of how the trips advanced any stated business_purpose we find that the new york-stockholm trips were motivated primarily by personal concerns the petitioners are therefore not entitled to deduct the costs of their flights between new york and stockholm because the petitioners’ new york-stockholm flight expenses are not deductible pursuant to sec_162 we need not address whether these expenses were properly substantiated for the purposes of sec_274 b expenses for maguire’s trips to chicago and los angeles and noz’s trip to utrecht regulations issued pursuant to sec_274 provide that no deduction is allowed for travel_expenses unless the taxpayer substantiates the following elements the amount of each separate travel expense the dates of departure and return the destination of travel and the business_purpose for the travel sec_1_274-5t and temporary income_tax regs fed reg date even if a travel expense meets the requirements of sec_162 it is not deductible unless the above requirements are satisfied see sec_274 an element is substantiated for the purposes of sec_274 by either adequate_records or sufficient evidence sec_274 to substantiate expenses by adequate_records the taxpayer must maintain and produce some combination of records or other documentary_evidence that cumulatively establishes each element of the expense or use see sec_1_274-5t i temporary income_tax regs fed reg date a taxpayer who is unable to comply with the adequate_records requirements must instead establish each element of the expense or use by sufficient evidence sec_1_274-5t temporary income_tax regs fed reg date this requires that the taxpayer establish each element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t i temporary income_tax regs supra while corroborating evidence need not be written it must establish each element of the expenditure with precision and particularity 451_f2d_975 2d cir aff’g tcmemo_1970_339 the petitioners claimed as deductions expenses attributable to maguire’s travel to chicago and los angeles along with the cost of noz’s travel to utrecht to the extent that the utrecht expenses were not reimbursed by nyu none of the evidence testimonial or otherwise establishes the price of the tickets for any of these trips element thus even setting aside the question of whether the petitioners’ evidence was in the correct form to satisfy sec_274 ie adequate_records or sufficient evidence the evidence does not contain sufficient information to satisfy element we are also unable to determine the dates of these trips element from the information in the record some notations in noz’s day planner might theoretically correspond to the dates of maguire’s chicago trip and noz’s utrecht trip however noz offered no testimony as to the meaning or accuracy of these notations it would be purely speculative for us to interpret these notations as an accurate record of the dates of maguire’s travel to chicago for the motorola meeting or noz’s travel to utrecht no documentary_evidence establishes the business_purpose of the trips in question element thus the petitioners have not established element by adequate_records although both petitioners testified about the purpose of the travel the testimony was vague and contained no information about what activities the petitioners engaged in the testimony thus does not establish the business_purpose of the trips this defect alone means that the petitioners did not establish element by sufficient evidence in addition there is no evidence corroborating the petitioners’ own statements about business_purpose maguire offered no evidence corroborating his statementsdollar_figure noz submitted a copy of her day planner but because she did not explain the significance of any of the notations in it we are unsure how it corroborates her testimony the evidence the petitioners offered does not establish the business_purpose of the trips by adequate_records or sufficient evidence the petitioners have failed to establish that they met the requirements for deducting these additional travel_expenses in accordance with sec_274dollar_figure 15at trial maguire claimed that his testimony was corroborated in part by a thesis written by one of his students however that document was not offered into evidence therefore we are unable to evaluate whether it corroborates any of maguire’s testimony 16at trial the petitioners testified that they retained original receipts for all of their expenses and submitted them to the irs this raises the question of whether these original receipts satisfy the strict-substantiation requirements of sec_274 aside from those receipts evidencing of the petitioners’ new york-stockholm flights none of the receipts the petitioners referred to in their testimony were offered into evidence the petitioners failed to explain in testimony what information was on the missing receipts continued because the petitioners have not substantiated their expenses pursuant to sec_274 they are not entitled to a deduction for those expenses meal expenses deductions for meal expenses_incurred during travel away from home are also subject_to the strict substantiation requirements of sec_274 sec_274 a taxpayer may not deduct a meal expense unless he or she continued as noted before a taxpayer can substantiate expenses subject_to sec_274 by either maintaining and producing adequate_records establishing each element of an expense or by sufficient evidence ie a combination of the taxpayer’s own statement containing specific information in detail as to each element and some other corroborating evidence sec_274 sec_1_274-5t temporary income_tax regs fed reg date to satisfy the requirement through adequate_records the taxpayer must not only maintain adequate_records but must also produce such records the regulation does not expressly say who the records must be produced to the irs or the court the petitioners had the opportunity to present at trial any records they maintained or to request that the irs produce any records that the petitioners had previously submitted and then to submit at trial any evidence so discovered they did neither consequently we do not know what the petitioners produced to the irs and we are therefore unable to determine whether the materials the petitioners produced established each element of their expenses by adequate_records had the petitioners testified specifically as to each of the elements they were required by sec_274 to substantiate we might conceivably be able to find that the missing receipts constituted corroborating evidence and that therefore they had substantiated their expenses by sufficient evidence as it is we have neither the alleged receipts nor the petitioners’ testimony as to the requisite elements of each expense the petitioners bear the burden_of_proof with respect to deductions claimed on their return see 503_us_79 on the basis of the record before us we cannot find that the petitioners met this burden in substantiating expenses subject_to sec_274 substantiates the amount of the expense the time and place of the travel during which it occurred and its business_purpose see sec_274 the petitioners concede that they were away from home ie traveling when they incurred the meal expenses deducted on their return therefore the deductions are subject_to the strict substantiation requirements of sec_274 we need not consider whether the form of the evidence meets the requirements of d because the evidence does not contain any of the information required to establish the three elements listed above in establishing the amounts of meal expenses element a taxpayer is permitted by regulation to aggregate the daily cost of the traveler’s own breakfast lunch and dinner sec_1_274-5t temporary income_tax regs supra however the regulations do not authorize a taxpayer to aggregate all meal expenses for all trips in a given tax_year see id the supplemental stipulation establishes that the petitioners paid dollar_figure for meals consumed away from home during it fails to establish the cost of each meal or the daily cost of meals no other evidence establishes these facts either therefore the petitioners failed to establish element to satisfy element the petitioners must establish the time and place of travel during which their meal expenses were incurred neither the supplemental stipulation nor the record tells us on what trip the meal expenses were incurred as we explained supra p the record establishes that maguire incurred at least some meal expenses while traveling thus some of the expenses were incurred during the trips taken by maguire but we do not know which trips and even if we knew the trips during which the meals were consumed the dates of travel for some of the petitioners’ trips are not in the record thus they have not established element there is a similar deficit in establishing business_purpose element because the petitioners have not substantiated their meal expenses in accordance with the requirements of sec_274 they are not entitled to a deduction for these expenses listed_property in order to deduct expenses attributable to the purchase of certain property-- listed_property --a taxpayer must satisfy the strict-substantiation requirements of sec_274 sec_274 listed_property includes computers computer- related_peripheral_equipment and cellular phones see id sec_280f and v regulations specify that with respect to listed_property the taxpayer must substantiate the following elements the cost of each individual item of listed_property the amount of the business use and total use of the property the date of the purchase or other expenditure and the business_purpose of the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date each element can be substantiated by either adequate_records or sufficient evidence see sec_274 on their joint income-tax return the petitioners claimed as a deduction the dollar_figure17 in expenses they incurred for the purchase of computers computer- related equipment and a cellular phone by operation of the supplemental stipulation the petitioners are considered to have actually incurred dollar_figure in such expenses we find that all dollar_figure of the petitioners’ computer computer-related- equipment and cellular-phone expenses are listed-property expenses the petitioners are not entitled to a deduction for these expenses because they have failed to satisfy the strict substantiation requirements the petitioners did not offer any evidence regarding the purchase prices of any individual items aside from a cellular phone maguire testified that he purchased the phone for dollar_figure but the petitioners offered no evidence corroborating his statement thus the petitioners have failed to establish element the petitioners also failed to offer any 17this amount is established by the statement in the irs brief that the petitioners deducted dollar_figure in computer and computer-related-equipment expenses including the cost of a cellular phone evidence of the dates when the items were purchased thus the petitioners failed to establish element we hold that the petitioners failed to substantiate these listed-property expenses as required by sec_274 they are therefore not entitled to deduct those expenses by operation of the supplemental stipulation the petitioners are also considered to have incurred expenses of an unknown amount for the purchase of the equipment described in the date letter the expenses the petitioners incurred for the purchase of these items are listed-property expenses subject_to the strict substantiation requirements of sec_274 the letter establishes element the business_purpose for which the items were purchased which is relevant to element however the letter does not establish the cost of any item or the total cost of all the items described element it also fails to establish the date on which any item was purchased element the petitioners are required under sec_274 to substantiate elements and by either adequate_records or sufficient evidence because the trial evidence does not establish these elements we hold that the petitioners are not entitled to deduct expenses_incurred for the purchase of the equipment described in the date letter finally by operation of the supplemental stipulation noz is deemed to have incurred expenses of an indeterminate amount for the purchase of electronics equipment as we found supra p noz’s electronics equipment expenses are listed-property expenses and therefore subject_to strict-substantiation requirements the petitioners have not met any of the requirements of sec_274 with respect to these expenses they have not established the cost of any item the amount of business and total use of any item the date any item was purchased or the business_purpose for which any item was purchased consequently we find that the petitioners are not entitled to a deduction for any of the electronics equipment expenses noz incurred deduction of maguire’s expenses pursuant to sec_174 the petitioners argue that even if their miscellaneous deductions are not authorized by sec_162 and sec_274 expenses attributable to maguire are nevertheless deductible pursuant to sec_174 that section allows a taxpayer to immediately deduct research and experimental expenses_incurred in connection with the taxpayer’s trade_or_business see sec_174 sec_174 applies only to research_and_development costs in the experimental or laboratory sense sec_1_174-2 income_tax regs whether expenditures qualify as research or experimental expenditures depends on the nature of the activity to which the expenditures relate id the petitioners have not put forth any evidence as to what types of activities maguire engaged in while conducting his research we are therefore unable to determine whether any of his expenses pertained to research in the experimental or laboratory sense because the petitioners failed to put forward sufficient facts showing that maguire’s expenses are deductible pursuant to sec_174 we reject this argument c limitation on deductions attributable to maguire under sec_911 sec_911 allows some individuals the option to exclude some foreign-earned income from gross_income sec_911 the amount of foreign-earned income that a taxpayer may exclude under sec_911 cannot exceed dollar_figure sec_911 sec_911 also provides that where a taxpayer elects to exclude foreign-earned income he or she cannot claim any deductions or credits allocable to the excluded income sec_911 on their return the petitioners reported that approximately of maguire’s salary was excluded from gross_income under sec_911 the irs argues that because the petitioners elected to exclude of maguire’s salary from gross_income they are not entitled to deduct any unreimbursed employee_expenses that are properly allocable to the excluded portion of his salary because we find that the petitioners are not entitled to deduct any of maguire’s disputed expenses we need not decide whether any portion of those deductions is subject_to the limitations of sec_911 ii accuracy-related_penalty under sec_7491 the irs bears the burden of production with respect to penalties in order to meet this burden the irs must come forward with sufficient evidence that it is appropriate to impose a particular penalty see 116_tc_438 if the irs has satisfied the burden of production the taxpayer then bears the burden of persuading the court that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith see rule a higbee v commissioner t c pincite in the notice_of_deficiency the irs determined that the petitioners are liable for a sec_6662 accuracy-related_penalty of dollar_figure sec_6662 imposes a penalty of of any underpayment attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules and regulations see sec_6662 and b and in general an understatement of income_tax is the amount of tax required to be shown on the return less the amount of tax actually shown on the return see sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the amount of the understatement is reduced to the extent that there was substantial_authority for the taxpayer’s treatment of the item or the taxpayer had a reasonable basis for taking a position and the position was adequately disclosed sec_6662 an understatement is attributable to negligence if the taxpayer did not make a reasonable attempt to comply with applicable tax laws or failed to exercise reasonable care in the preparation of a return see sec_6662 sec_1_6662-3 income_tax regs negligence also includes a failure to maintain accurate records or to substantiate items properly sec_1_6662-3 income_tax regs whether any portion of an underpayment is attributable to negligence or a substantial_understatement_of_income_tax no accuracy-related_penalty is imposed on any portion with respect to which the taxpayer had reasonable_cause and acted in good_faith see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to properly determine his or her tax_liability id the irs determined that the petitioners are liable for a sec_6662 accuracy-related_penalty attributable to a substantial_understatement_of_income_tax or alternatively negligence because we find that the petitioners acted with reasonable_cause and in good_faith in preparing their income-tax return we do not decide whether the irs satisfied its burden of production with respect to its substantial_understatement or negligence theories in preparing their return the petitioners specifically consulted irs publications and the petitioners also testified credibly that they retained original receipts for all of their deducted expenses the petitioners introduced as evidence receipts for of their flights between new york and stockholm at a cost of dollar_figure as for the remaining expenses the petitioners did not introduce any receipts for those expenses at trial however the supplemental stipulation--that the petitioners provided proof that the expenses herein dispute were paid --indicates that the petitioners retained some sort of documentation evidencing their expenses and produced it to the irs as we have explained none of the disputed expenses are deductible and in particular some of the expenses do not satisfy the strict substantiation requirements of sec_274 we nonetheless find that the petitioners at least partially complied with record-keeping requirements and that they made a good-faith effort to act in accordance with applicable tax law on the basis of all the facts and circumstances--in particular their testimony and the supplemental stipulation--we find that the petitioners acted with reasonable_cause and in good_faith in preparing their joint_return they are therefore not liable for a sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
